DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
U.S. Patent Document Citation Nos. 6 and 7 of the Examiner-initialed IDS corresponding to the IDS filed on 29 January 2021 (at page 1 of 4) have been crossed out because they repeat citations presented as Citation Nos. 1 and 3, respectively, on this same IDS (also at page 1 of 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-8 of U.S. Patent No. 10,950,828 (reference patent) in view of Ohmura et al. EP 1 498 963. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claims 1 and 8, the article and method claims in reference patent require a battery container, whereas the sheet of this instant application relates to sheet to be made into container and made into container and the method of making sheet to be made into container. Ohmura teaches steel sheet is made into battery container (paragraphs 40-42). It would have been obvious to one of ordinary skill in the art at the time of filing to claim a sheet to be made into a container and a method of making such sheet since sheets can be used to make container as is evident in Claim 8 of the reference patent and as taught by Ohmura. The claims in the reference patent do not require second nickel plating layer. Ohmura teaches that steel sheet to be used for battery container may be coated on both sides with Ni layer (Table 1). It .  
Claim Objections
Claim 2 is objected to because of the following informalities:  Regarding Claim 2, the ending period of the claim is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, it is unclear how to reconcile the meaning of the range of iron-nickel diffusion layer of previous Claim 1 being 0.04 to 0.31 microns with the range of Claim 5 being 0.09 to 2.0 microns. Are these “iron-nickel diffusion” layers characterized in the same manner, such as by using D1 and D2 criteria of Claim 1? If not, what definition is being used in Claim 5?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Previous Claim 1 may limit the thickness of iron-nickel diffusion layer to 0.04 to 0.31 microns, in which case the broader range of Claim 5 would not further limit that range.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmura et al. EP 1 498 963. Ohmura teaches steel sheet for battery container having Ni layer and Ni-Fe diffusion layer thereon formed by depositing Ni layer at 18 grams per square meter for 450 degrees centigrade at 60 seconds, among other treatments being claimed. See Ohmura (Claim 2; Table 1, Exs. 3 and 7; paragraphs 24 and 25).

Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohmura et al. EP 1 498 963. Ohmura teaches steel sheet for battery container and battery having Ni layer and Ni-Fe diffusion layer thereon formed by depositing Ni layer at 18 grams per square meter for 450 degrees centigrade at 60 seconds and for 600 degrees centigrade at 30 seconds, among other amounts and treatments being claimed and demonstrated. See Ohmura (Claim 2; Table 1, Exs. 3 and 7; paragraphs 24 and 25). Comparison between treatments in Ohmura and comparable treatments in the Specification demonstrate that the claimed depth difference of Claim 1 and thickness of Claim 5, the ratio of Claim 2, the thickness of Claim 3, and the hardness of Claim 4 would be expected to be obtained. See Specification (Tables 1-3; Ex. 11, among others). Thus, the articles of Ohmura are expected to be the same as or substantially the same as those encompassed by the .
Claim Rejections - 35 USC § 103
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as obvious over Ohmura et al. EP 1 498 963. Ohmura teaches steel sheet for battery container and battery having Ni layer and Ni-Fe diffusion layer thereon formed by depositing Ni layer at 18 grams per square meter for 450 degrees centigrade at 60 seconds and for 600 degrees centigrade at 30 seconds, among other amounts and treatments being claimed and demonstrated. See Ohmura (Claim 2; Table 1, Exs. 3 and 7; paragraphs 24 and 25). Comparison between treatments in Ohmura and comparable treatments in the Specification demonstrate that the claimed depth difference of Claim 1 and thickness of Claim 5, the ratio of Claim 2, the thickness of Claim 3, and the hardness of Claim 4 would be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
2 December 2021